OPINION — AG — ** COUNTY OFFICERS — SALARYS — EFFECTIVE DATE OF ** HOUSE BILL NO. 315 TO THE OFFICE OF COUNTY SURVEYOR, IS IRREVOCABLY FIXED, FOR HIS TERM OF OFFICE, BY RESOLUTION OF THE BOARD OF COUNTY COMMISSIONERS OF HIS COUNTY, ADOPTED SUBSEQUENT TO MAY 13, 1949, BUT PRIOR TO HIS APPOINTMENT, FIXING THE SALARY FOR SUCH OFFICE IN THAT COUNTY; AND AS TO WHETHER OR NOT THE SALARY OF SUCH A PERSON, AS COUNTY SURVEYOR, IS IRREVOCABLY FIXED, FOR HIS TERM OF OFFICE, BY THE PROVISIONS OF SAID LEGISLATION, PRIOR TO THE ENACTMENT OF HOUSE BILL NO. 315, PROVIDING FOR THE SALARY ATTACHED TO HIS OFFICE, IN EVENT THE BOARD OF COUNTY COMMISSIONERS HAD NOT ADOPTED SUCH A RESOLUTION ON OR AFTER MAY 13, 1949, AND PRIOR TO SUCH APPOINTMENT. ? — HOUSE BILL NO. (19 O.S. 179.1 [19-179.1] — 19 O.S. 179.11 [19-179.11]), INSOFAR AS THEY RELATE TO SALARIES OF COUNTY OFFICERS, ARE APPLICABLE IN ALL COUNTIES OF THE STATE; THE SALARY OF PERSON ELECTED OR APPOINTED, SUBSEQUENT TO THE ENACTMENT THEREOF ON MAY 13, 1949, TO THE OFFICE OF COUNTY SURVEYOR IS, DURING HIS TERM OF OFFICE. (COUNTY, SALARY, TERM OF OFFICE) CITE: 19 O.S. 131 [19-131], 19 O.S. 179.1 [19-179.1] [19-179.1], 19 O.S. 179.4 [19-179.4], ARTICLE XXIII, SECTION 10 (JAMES C. HARKIN)